     Case 3:16-cv-00715-RCJ-CLB Document 91
                                         93 Filed 06/18/20
                                                  06/19/20 Page 1 of 3



 1   TIMOTHY E. ROWE, ESQ. (NSBN 1000)
     LISA WILTSHIRE ALSTEAD, ESQ. (NSBN 10470)
 2   McDONALD CARANO LLP
     100 West Liberty Street, 10th Floor
 3   Reno, Nevada 89501
     Telephone: 775.788.2000
 4   Facsimile: 775.788.2020
     trowe@mcdonaldcarano.com
 5   lalstead@mcdonaldcarano.com
 6   Attorneys for Plaintiff
     MelRok, LLC
 7
                                   UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
                                               *** *
10
     MELROK, LLC, a Delaware limited liability          Case No.: 3:16-CV-00715-RCJ-CBC
11
     company,
12
                     Plaintiff,                         NOTICE OF DISASSOCIATION OF
13                                                      COUNSEL AND REQUEST FOR
     v.                                                 REMOVAL FROM ELECTRONIC
14                                                      NOTICE
     LVR MECHANICAL, INC., a New York
15
     corporation, d.b.a. LVR ENERGY &
16   MECHANICAL; DOES I-V; and ROES
     VI-X,
17
                     Defendants.
18                                              /
19           PLEASE TAKE NOTICE of Timothy E. Rowe, Esq.’s disassociation of counsel of
20   record in this case due to retirement. McDonald Carano LLP, and Lisa Wiltshire Alstead, Esq.

21   and Chelsea Latino, Esq., remain counsel of record for plaintiff MelRok, LLC (“Plaintiff”).

22   Please also let this serve as the request for Timothy E. Rowe, Esq. to be removed from the

23   Court’s electronic notices.

24   ///

25   ///

26   ///

27   ///

28   ///

                                                    1
     Case 3:16-cv-00715-RCJ-CLB Document 91
                                         93 Filed 06/18/20
                                                  06/19/20 Page 2 of 3



 1                                       AFFIRMATION
 2          The undersigned does hereby affirm that the preceding does not contain the social

 3   security number of any person.

 4          DATED this 18th day of June, 2020.

 5                                        McDONALD CARANO LLP

 6
                                           By:          /s/ Timothy E. Rowe
 7                                               Timothy E. Rowe, Esq.
                                                 Nevada Bar No. 1000
 8                                               P. O. Box 2670
                                                 Reno, Nevada 89505-2670
 9                                               Attorneys for Plaintiff MelRok, LLC

10

11

12
               IT IS SO ORDERED.
13
               Dated: June 19, 2020.
14

15             ______________________________________
               UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
     Case 3:16-cv-00715-RCJ-CLB Document 91
                                         93 Filed 06/18/20
                                                  06/19/20 Page 3 of 3



 1                                       CERTIFICATE OF SERVICE

 2          Pursuant to F.R.C.P. 5(b), I hereby certify that I am an employee of McDONALD
 3   CARANO LLP and that on the 18th day of June, 2020, the within document entitled NOTICE
 4   OF DISASSOCIATION OF COUNSEL AND REQUEST FOR REMOVAL FROM
 5   ELECTRONIC NOTICE was electronically filed with the Clerk of the Court using the ECF
 6   system, which will automatically e-serve the same on the attorneys of record set forth below:
 7                  Charles Burcham, Esq.
                    Brian M. Brown
 8
                    Katherine F. Parks
 9                  Thorndal, Armstrong, Delk, Baldenbush & Esinger
                    6590 S. McCarran Blvd., Suite B
10                  Reno, Nevada 89509
11                                 4832-3924-4224, v. 1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          3
